Citation Nr: 1437950	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  07-11 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service-connected disability.  

(The issues of entitlement to service connection for a brain tumor and a cervical spine disability and the issue of entitlement to a disability rating in excess of 20 percent for residuals of a fracture of the right tarsal navicular with traumatic arthritis are the subject of a separate decision).


REPRESENTATION

Veteran represented by:	Monte Sharits, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The Veteran served on active duty from December 1982 to October 1987.  This matter originally came to the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In August 2007, the Veteran and his spouse testified with respect to these issues at a Board hearing at the RO before Veterans Law Judge (VLJ) Reiss.  In a December 2007 decision, the Board remanded the issues of entitlement to service connection for a brain tumor, entitlement to service connection for a cervical spine disability, and entitlement to an increased rating for residuals of a fracture of the right tarsal navicular for additional evidentiary development.  

In a March 2010 decision, the Board denied service connection for a brain tumor and a cervical spine disability.  The remaining issue of entitlement to a rating in excess of 20 percent for residuals of a fracture of the right tarsal navicular was again remanded for additional evidentiary development.  The Veteran appealed the March 2010 decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2010 order, the Court vacated that part of the Board's March 2010 decision denying service connection for a cervical spine disability and a brain tumor, and remanded the matter for readjudication.

In August 2011, the Board again remanded the matter for evidentiary development.  Also at that time, the Board determined that the record raised a claim of entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a claim for a total rating based on individual unemployability, either expressly raised by the appellant or reasonably raised by the record, is part of the claim for an increased rating).

In February 2013, the Veteran executed a new power of attorney in favor his current attorney, Monte Sharits.  At that time, Mr. Sharits requested a second Board hearing on behalf of the appellant.  In April 2013, the Board found that good cause had been shown for a second Board hearing in light of the fact that the Veteran had recently appointed a new attorney and because the issue of entitlement TDIU had not been in appellate status at the time of the prior Board hearing.  See 38 C.F.R. § 20.1304(b) (2013).  The Board remanded the matter for the purpose of affording the Veteran the opportunity to appear at a second Board hearing.  

In February 2014, the Veteran and his spouse testified at a Board hearing at the RO before the undersigned VLJ with respect to the issues of entitlement to service connection for a brain tumor and a cervical spine disability, and an increased rating for residuals of a fracture of the right tarsal navicular, as well as the additional issue of entitlement to a total rating based on individual unemployability due to service-connected disability.  

In a July 2014 letter, the Board advised the Veteran that because he had testified before two different VLJs with respect to the issues of entitlement to service connection for a brain tumor and a cervical spine disability and an increased rating for residuals of a fracture of the right tarsal navicular, his appeal of those issues would be assigned to a panel of three VLJs and both judges who conducted hearings would participate in making the decision in that appeal, in accordance with 38 C.F.R. § 20.707 (2013).  He was offered the opportunity to appear at a Board hearing before the third panel member.  Later that month, the Veteran responded that he wished to waive his right to to attend a hearing before the third panel member.  See Arneson v. Shinseki, 24 Vet. App. 379, 386 (2011).

In order to accommodate the panel review, the issue of entitlement to TDIU is the subject of the instant decision and the issues of entitlement to service connection for a brain tumor and a cervical spine disability and the issue of entitlement to an increased rating for residuals of a fracture of the right tarsal navicular are the subject of a separate decision.  See BVA Directive 8430, Board of Veterans' Appeals, Decision Preparation and Processing, 14(c)(9)(b) (providing that separate decisions are required when more than one Veterans Law Judge held a hearing in an appeal on different issues).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the separate decision referenced above, the Board has granted the claim of service connection for a brain tumor and remanded the claims for service connection for a cervical spine disability and an increased rating for residuals of a fracture of the right tarsal navicular.  Given the contentions and the evidence of record, the Board finds that the Veteran's claim of entitlement to TDIU is inextricably intertwined with these granted and remanded claims and the effectuation of the award of service connection for a brain tumor and grant of service connection for  a cervical spine disability or an increased rating for residuals of a fracture of the right tarsal navicular would affect the issue of whether the Veteran is unemployable due to a service-connected disability.  See e.g. Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that when a determination on one issue could have a significant impact on the outcome of another issue, such issues are inextricably intertwined and VA is required to decide those issues together).  Thus, the Board's consideration of this issue must be held in abeyance pending additional action on the remanded claims referenced above.  

Accordingly, the case is REMANDED for the following action:

Following completion of the actions specified in the Board's simultaneously issued grant and remand on the issues of entitlement to service connection for a brain tumor and a cervical spine disability and the issue of entitlement to a disability rating in excess of 20 percent for residuals of a fracture of the right tarsal navicular with traumatic arthritis are the subject of a separate decision, readjudicate the claim of entitlement to TDIU, taking any additional development action as is deemed proper, including consideration of submission of the claim to the Under Secretary for Benefits or Director of Compensation and Pension Service for extra-schedular consideration, if appropriate.  If the claim remains denied, the Veteran and his attorney should be provided with a Supplemental Statement of the Case and an opportunity to respond.  Afterwards, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2013), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

